 

 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT or cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiter November 1, 1987)

Case Number: l9mj20441

John C. Lemon ElLED

De_kndant ’.s' Attomey
Feb 05 2019

CLERK, U.S. DlSTRICT COURT
_ SOUTHERN DISTRlCT OF CAL|FORN!A
THE DEFENDANT. BY m pmm

pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

lose Carlos Leon-Quevedo

 

 

REGISTRATION NO. 64181051

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number[s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessrnent: $10 WAIVED l Fine: WAIVED
|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents 1n
the defendant’ s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

February 5, 2019
Date of Imposition of Sentence

HON'G'RABLE MIE:HAEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

19nq20441

 

